      Case 1:19-cr-00561-LAP Document 203 Filed 11/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

       -against-                                19-CR-561 (LAP)
                                                11-CV-691 (LAK)
STEVEN DONZIGER,
                                                    ORDER
                 Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    Before the Court is Mr. Donziger’s latest, but probably not

last, request to adjourn the trial.         (Dkt. no. 200-1.)

Construing the request as a motion for reconsideration, the

motion is denied.

    In this latest request, Mr. Donziger relies on the same

arguments he has made before:      1) his counsel situation, and 2)

the COVID-19 pandemic.    As to Mr. Donziger’s counsel situation,

as the Court has noted before (e.g., dkt. nos. 149, 168, 176,

196), Mr. Donziger’s current representation by Ms. Regan alone

is a result of his prior refusal to waive a potential conflict

with Mr. Friedman and Ms. Littlepage, counsel to him in the

underlying civil case, at a Curcio hearing.         As noted

previously, the prosecution raised the issue with Mr. Donziger

and his then-current counsel, Andrew Frisch, in May.            Indeed,

Mr. Frisch has recently stated that he himself “had no reason to

believe that Mr. Donziger would elect not to waive Mr.

Friedman’s potential conflict.”         (Dkt. no. 157-2 ¶ 16.)     Mr.


                                    1
      Case 1:19-cr-00561-LAP Document 203 Filed 11/05/20 Page 2 of 3



Donziger’s subsequent failure formally to waive what the Court

found to be only a potential conflict -- usually a pro forma

matter -- caused the disqualification of Mr. Friedman and Ms.

Littlepage.1   Mr. Donziger’s refusal in the 70-plus days since

disqualification to retain New York counsel able to try the case

as scheduled2 or to fill out a CJA Financial Affidavit was his

choice.

     As to the COVID-19 pandemic, as the Court noted in its

order of October 28, the Southern District of New York has

consulted with several medical specialists and implemented

numerous measures that have allowed the Court to return to safe,

socially-distant operation, including jury trials and grand jury

proceedings.   (Dkt. no. 196 at 8-9 & n.4.)       Already, juries have

been selected in at least seven cases, and one criminal jury

trial has been completed.     Because this case is a bench trial

and, as noted in the order of November 4, will be conducted in

one of the large courtrooms, the safety of the participants will

be ensured at all points.     (Dkt. no. 199.)



1    Mr. Donziger’s apparent inability to agree with Mr. Frisch
on strategy caused Mr. Frisch to move to withdraw, a motion the
Court was constrained to grant. (Dkt. nos. 157, 168.)
2    During the August 27, 2020 Curcio hearing, Mr. Donziger
asked the Court to adjourn trial until December 7 so that
another attorney, Ronald Kuby, could represent him. The Court
has denied that request and similar subsequent requests in
multiple orders. (Dkt. nos. 158, 168, 176, 196.)

                                    2
         Case 1:19-cr-00561-LAP Document 203 Filed 11/05/20 Page 3 of 3



     Finally, the Court notes the apparent inconsistency in Mr.

Donziger’s arguments.       On one hand, he seeks a delay, apparently

until the conclusion of the COVID-19 pandemic, which he says

“shows no sign of breaking.”         (Dkt. no. 200-1 at 2.)      On the

other hand, he asks that Mr. Kuby -- who said in late August he

could not appear before December 7 but who has been working with

Mr. Regan as “of counsel” on behalf of Mr. Donziger (dkt. no.

185)-- be allowed to consult with Ms. Regan and the Special

Prosecutors “about a date to do the trial when they can appear

and have adequate time to prepare.”          (Dkt. no. 200-1 at 4.)       At

bottom, this is yet another request for delay in which Mr.

Donziger has not raised any facts or law overlooked by the Court

in its prior orders.

     Mr. Donziger’s request (dkt. no. 200-1) to reconsider its

orders denying his motions to adjourn trial is denied.


SO ORDERED.

Dated:     November 5, 2020
           New York, New York




                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       3
